Citation Nr: 9922219	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  96-20 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and nurse


ATTORNEY FOR THE BOARD

J.R. Bryant, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1958 to 
September 1964.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
February 1996 rating determination by the Hartford, 
Connecticut, Regional Office (RO).  In June 1997, the veteran 
testified at a Travel Board hearing before a Member of the 
Board who is no longer with the Board.  He was offered 
another hearing before a current Member of the Board, but did 
not indicate that he desired another hearing.  In October 
1997, the case was remanded for further development.  


FINDING OF FACT

The medical evidence establishes that the veteran's PTSD 
increased in severity due to his experiences in the military.


CONCLUSION OF LAW

The veteran's PTSD was aggravated by his active service.  38 
U.S.C.A. §§ 1110, 1153, 5107 (West 1991 & Supp. 1998); 38 
C.F.R. §§ 3.303, 3.306 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records are negative for complaints, findings 
or treatment associated with a psychiatric disorder.  They 
document that during service the veteran sustained injuries, 
including in a jeep accident in June 1959. Postservice 
medical records show a psychiatric hospitalization in 1983 
for recurrent major depression and alcohol abuse.  PTSD was 
to be ruled out.  The remaining records show ongoing 
psychiatric treatment of the veteran.  

On November 1995 VA examination, the veteran gave a childhood 
history of watching as his brother was killed during a 
bombing attack during World War II.  He stated that at that 
time there was great anxiety in Scotland that a German 
invasion was imminent, and it was decided to place all of the 
children who were at risk in camps for protection.  His camp 
was adjacent to a German prisoner-of-war camp.  The veteran 
reported that he was subjected to terrifying experiences at 
the hands of British and American guards and that on two 
occasions he was sexually abused by a guard who returned to 
the camp intoxicated.  He stated that he also saw British or 
American soldiers enter the German camp and beat or kill 
Germans after receiving news of battle casualties.  He stated 
that these experiences had a lasting effect on him 
psychologically.  He reported that shortly after induction 
and basic training he became aware of flashbacks to his time 
in the camp in Scotland.  The diagnosis was PTSD secondary to 
early experiences in Scotland and precipitated by subsequent 
experiences in the military.  (emphasis added).  The VA 
examiner concluded that the veteran's PTSD was aggravated by 
the circumstances of his military experience, but that the 
circumstances that gave rise to the illness, i.e. the 
traumatic events, occurred during his childhood in Scotland 
during WWII.  The examiner further stated that there was no 
question that the veteran demonstrated both the physiological 
as well as psychological manifestations of PTSD.  It was the 
examiner's opinion that the veteran had been continuously 
impaired by virtue of his traumatic disorder and that he 
coped with it through excessive drinking. 

A June 1996 statement, from a psychiatric nurse indicates 
that veteran has severe PTSD that was originally the result 
of childhood trauma and exacerbated by his military service.

The veteran testified at a personal hearing in July 1996.  He 
essentially restated the history given during his November 
1995 VA examination.  He stated that in service he had 
problems with authority and following orders, but never 
sought help until 1994.  The veteran's psychiatric nurse also 
testified on his behalf.  
Additional medical records dated from February 1997 to May 
1997 show continued psychiatric treatment of the veteran.  

The veteran's testimony at a travel board hearing in June 
1997 was essentially unchanged from his prior testimony in 
1996. 

In April 1998 the veteran underwent VA examination by a panel 
of two psychiatrists to determine the correct diagnosis and 
probable etiology of his psychiatric disability.  The VA 
psychiatrists concluded that while there was a complex 
relationship between the childhood trauma and the veteran's 
military service, there was no doubt that his PTSD developed 
further and became almost completely intractable and 
disabling because of his military experience.  (emphasis 
added).  

Analysis

Before assessing the merits of the veteran's claim the Board 
notes that it finds the claim to be well grounded for 
purposes of 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998), 
in that it is a "plausible claim, one which is meritorious 
on its own or capable of substantiation."   Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  The Board further finds 
that the statutory duty to assist has been satisfied.  

The law permits the granting of service connection for a 
disability which results from disease or injury incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§ 1110, 1131 (West 1991 & Supp. 1998).  A preexisting injury 
or disease will be considered to have been aggravated by 
active service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.306(a) (1998).

The medical records in the file establish that the veteran's 
PTSD arose due to preservice experiences.  However, he did 
experience traumatic experiences in service, including a jeep 
accident which resulted in injuries.  VA psychiatric 
examiners have opined that the veteran's PTSD "developed 
further and became almost completely intractable and 
disabling because of his military experience."  There is no 
competent (medical) evidence to the contrary.  Hence, the 
Board finds that the veteran's PTSD was aggravated during 
service, and should be service connected.  


ORDER

Service connection for PTSD is granted.



		
	George R. Senyk
	Member, Board of Veterans' Appeals



 

